July 25, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  MONZELLE LAVAN STEPTOE, Appellant

NO. 14-17-00243-CR                     V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      Today the Court heard the State’s motion to dismiss the appeal from the order
signed by the court below on March 20, 2017. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.